Order filed November 29, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00415-CV
                                    ____________

                           SCOT CARTER, Appellant

                                          V.

           DELL B. EVERETT AND KELLY EVERETT, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-74753

                                     ORDER

      Appellant’s brief was due November 7, 2016. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before December 29, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM